DETAILED ACTION
Amendment Entry Disposition
The amendments made in the Response After Final Action are not entered. 

Remarks/AFCP 2.0 Request
Applicants’ amendments overcome the 35 U.S.C. 112, first and second
paragraph rejections previously applied to the claims.

The scope of the claimed invention of each of independent Claims 1, 18, and 21 
has changed in a manner not been previously examined.  Claims 1 and 18 have been broadened by Applicants.  Additionally, Claims 1 and 18 now each include the limitations of dependent Claims 3 and 8, now canceled, to form a new combination of features not previously examined.  Claim 21 includes the features of Claim 8 along with another amendment to now recite “a third connection portion” (Claim 21, line 2) not previously examined.  Still additionally, the change in scope to Claims 1 and 18 alters the scope of each claim dependent thereon.  Because of the amendments to Claims 1, 18, and 21 this will take more time for reconsideration and search than is available under the AFCP 2.0 program.
   
For the reasons described above the amendments to the claims made in the
Response After Final Action will not be entered since the amended independent claims
and the claims dependent thereon will each require further consideration and search.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday April 2, 2019

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746